Title: To James Madison from Hugh White, 18 July 1812
From: White, Hugh
To: Madison, James


Albemarle Charlottesville July 18th 1812
It is hoped that your Excellency will not be offended with the freedom taken by a citizen in sending you a few of his meditations & mental discussions on subjects which in a greater or less extent have occupied the rational faculties of the human race since the origin of the world.

Relaxations, intermissions and unbending of the human mind from intenseness of study may be profitable both to the internal & external man.
N B The writer of the pamphlet in the year 75 was a Tutor of your brother General William. With due respect yours &c
Hugh White
